Order, entered on August 14, 1963, granting custody of Jeffrey Scott Hodes, an infant, to relator-respondent, subject to the visitation rights of respondent-appellant set forth in said order, is unanimously modified, on the law and on the facts, to the extent of providing that only the Wednesday visits shall be restricted to relator-respondent’s home, and, as so modified, said order is affirmed, without costs. Special Term’s disposition of the main issue appears to us well considered, and we believe the modification above directed will help obviate foreseeable difficulties. We have considered relator-respondent’s suggestion regarding the visitation provisions, but are not persuaded that the order in this respect requires modification unless experience indicates that her apprehensions are well grounded. Settle order on notice. Concur — Botein, P. J., Breitel, Rabin, Eager and Steuer, JJ.